FILED
                            NOT FOR PUBLICATION                              FEB 27 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50295

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00944-MMM

  v.
                                                 MEMORANDUM*
WILSON GLADNEY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Wilson Gladney appeals from the district court’s judgment and challenges

the 110-month sentence imposed following his guilty-plea conviction for

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(iii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Gladney’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Gladney the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Gladney waived the right to appeal five specified issues related to his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any sentencing

issues outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     11-50295